Citation Nr: 9926511	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  94-12 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from February 1979 to 
February 1982.  This matter comes to the Board of Veterans' 
Appeals (Board or BVA) on appeal from a November 1993 
decision by the RO that denied a claim of entitlement to 
service connection for residuals of a back injury.

This case was previously before the Board in June 1996, April 
1997, and August 1998, and was on each occasion remanded to 
the RO for additional development.  The case was most 
recently returned to the Board in August 1999.


REMAND

When the Board last remanded this case to the RO, it 
requested, among other things, that the veteran be scheduled 
for an orthopedic examination for the purpose of obtaining a 
medical opinion as to whether he had a back disorder that 
could be attributed to military service.  The Board indicated 
that if the veteran did not report for the examination, the 
examiner should nevertheless provide the requested opinion 
based upon a review of the evidence in the claims folder.

Unfortunately, the record does not reflect that the requested 
development has been completed.  Documents in the record 
indicate that the veteran was scheduled for VA orthopedic 
examinations in October and December 1998, and that he failed 
to report on both occasions.  However, the physicians who 
were scheduled to conduct those examinations declined to 
provide any medical opinions with respect to the matter at 
hand.  It was stated that the physicians "deemed it 
necessary to have examined the veteran in order to address 
the BVA Remand and avoid compromising medical and ethical 
practice."

The record does indicate with any specificity how the Board's 
request would "compromis[e] medical and ethical practice."  
The Board is not asking VA physicians to provide a precise 
diagnosis of the veteran's current condition (clearly, a 
current examination would be required for that), or to 
otherwise engage in any kind of abject speculation.  Rather, 
what the Board is requesting is that a physician review the 
available record (the claims folder presently contains the 
veteran's service medical records, as well as numerous VA 
medical reports dated from 1990 to 1993), and provide medical 
opinions based upon that record review.  This is the very 
sort of request the Board often makes of physicians under 
38 C.F.R. § 20.901 (1998).

Generally speaking, in the context of claim for service 
connection, the duty to assist includes the duty to obtain a 
medical opinion as to whether the claimed disability is in 
any way related to service.  See Moore v. Derwinski, 1 Vet. 
App. 401, 405-06 (1991); Witherspoon v. Derwinski, 2 Vet. 
App. 4 (1991).  In the absence of such an opinion, or without 
a more detailed explanation of how and why the request for 
such an opinion in this case is improper from a medical 
standpoint, it is the Board's conclusion that it cannot 
properly proceed to an adjudication of the veteran's claim.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that a remand by the Board confers 
on the appellant, as a matter of law, the right to compliance 
with the remand instructions, and imposes upon VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The 
Court has indicated, moreover, that if the Board proceeds 
with final disposition of an appeal, and the remand orders 
have not been complied with, the Board itself errs in failing 
to ensure compliance.  Id.  Given those pronouncements, and 
the fact that the development sought by the Board in this 
case has not been completed, another remand is now required.  
38 C.F.R. § 19.9 (1998).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

	1.  The RO should arrange to have a 
physician review the veteran's claims 
folder for the purpose of providing 
opinions as to: (1) whether it is at 
least as likely as not that the 
veteran's back disorder is the result of 
disease or injury in service; and (2) if 
the veteran's disability is found to 
have pre-existed service, whether it is 
at least as likely as not that it was 
chronically or permanently worsened by 
service beyond its natural progression.  
A complete rationale for all opinions 
should be provided.  If it is the 
reviewing physician's determination that 
such opinions cannot be provided without 
compromising medical or ethical 
practices, the physician should 
specifically identify which such 
practices would be violated and explain 
how it is that reviewing a documentary 
record and exercising medical judgment 
as to what the record tends to show 
would violate such practices.

	2.  The RO should thereafter take 
adjudicatory action on the claim of 
entitlement to service connection for 
residuals of a back injury.  If the 
benefit sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (1998).


